NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL B. WILLIAMS,                            No. 18-15437

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00732-LJO-SAB

 v.
                                                MEMORANDUM*
SANJEEV BATRA, Doctor at Coalinga
State Hospital; KEN UNDERWOOD,
Medical Psych Tech,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Michael B. Williams, a civil detainee under California’s Sexually Violent

Predator Act, appeals pro se from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Huftile v. Miccio–Fonseca, 410 F.3d 1136, 1138 (9th Cir.

2005). We affirm.

      The district court properly dismissed Williams’s action because Williams

failed to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim); Rhodes

v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a retaliation claim

under § 1983); Mitchell v. Dupnik, 75 F.3d 517, 523-24 (9th Cir. 1996) (elements

for a procedural due process claim in the pre-trial detainee context).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Williams’s request that his pending appeals, Case Nos. 18-15437 and 18-

15621, be assigned to the same merits panel (Docket Entry No. 4) is granted.

      AFFIRMED.




                                           2                                      18-15437